Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
In the 03/07/2022 Submission, the Applicant filed an IDS dated 03/07/2022 ("03-07-22 IDS").  
Currently, amended claims 1-14 and 23-26 are pending and are examined below. 


The indicated allowability of claims 1-9, 11-14 and 23-26 is withdrawn in view of the reference Pub. No. US 2019/0267351 A1 to Jo et al. cited in the 03-07-22 IDS.  Rejections based on the newly cited reference are provided below.





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 8, 9, 11-14 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0267351 A1 to Jo et al. ("Jo") (cited in the 03-07-22 IDS). 

	Fig. 9 and a middle part of Fig. 10 of Jo have been provided to support the 

rejection below:


    PNG
    media_image1.png
    467
    684
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    265
    626
    media_image2.png
    Greyscale



	Regarding independent claim 1, Jo teaches a substrate structure, comprising:
	a carrier 133 (para [0065] discloses fourth encapsulant 133");
	a dielectric layer 132, 125 (para [0064] - "a third encapsulant 132"; para [0065] - "adhesive member 125 such as a die attach film (DAF)") or 132, 151a (para [0064] - "a third encapsulant 132; para [0085] - "a third insulating layer 151b") on the carrier 133;
	a patterned organic core layer 110b (para [0064] - "a second core member 110b"; para [0105] - "The first to fourth core members 110a, 110b, 110c, and 110d may be formed of the same material."; para [0084] - "The second core member 110b may also include the core insulating layer 111 like the first core member 11a. A material of the core insulating layer 11 may be an insulating material. In this case, the insulating material may be a thermosetting resin such as an epoxy resin...") in the dielectric layer 132, 125 or 132, 151, the patterned organic core layer 110b defining a passage 110H3 (para [0084] - "a via through-hole 110H3") extending in the dielectric layer 132, 125 or 132, 151 towards the carrier 133; and	

	wherein the dielectric layer 132, 125 or 132, 151 comprises a first dielectric layer 132 disposed on the carrier 133 and a second dielectric layer 125 or 151 disposed on the first dielectric layer 132; and
	wherein the patterned organic core layer 110b is embedded in the first dielectric layer 132 and the second dielectric layer 125 or 151.
	Regarding claim 2, Jo teaches the patterned organic core layer 110b that defines a cavity 110H2 (para [0064] - "...a second through-hole 110H2, a third semiconductor chip 123 including an active surface with a third connection pad 123b disposed thereon...") for accommodating a semiconductor device 123. 
	Regarding claim 3, Jo teaches the patterned organic core layer that includes glass fibers (para [0073] - "In this case, the insulating material may be...a resin in which the thermosetting resin or the thermoplastic resin is mixed with an inorganic filler or is impregnated together with an inorganic filler in a core material such as a glass fiber (or a glass cloth or a glass fabric)..."). 
	Regarding claim 4, Jo teaches the passage 110H3 that is defined by a wall of the patterned organic core layer 110b, and portions of the glass fibers are exposed from the wall, sealed in the dielectric layer 132, 125 or 132, 151 and spaced apart from the conductive via 162. 
	Regarding claim 5, Jo teaches the passage 110H3 that has a first diameter, and the conductive via 162 has a second diameter smaller than the first diameter. 
Regarding claim 6, a limitation of "wherein the dielectric layer has a higher removal rate than the patterned organic core layer with respect to a pulsed energy" does not structurally distinguish the claimed substrate structure over that of Jo, because it is directed to an operational characteristic or property of the dielectric layer and the pattern organic core layer. Here, the pattern organic core layer (having glass fibers as disclosed in para [0073]) is reasonably capable of being removed slower than the encapsulant 132 (para [0083] discloses photoimageable epoxy) and adhesive 125. 
	Regarding claim 7, Jo teaches the dielectric layer 132, 125 (para [0064] - "a third encapsulant 132"; para [0083] - "The insulating material may be a photo imageable epoxy (PIE), PID, or the like."; para [0065] - "adhesive member 125 such as a die attach film (DAF)") or 132, 151a (para [0064] - "a third encapsulant 132; para [0085] - "a third insulating layer 151b"; para [0086] - "In this case, a photosensitive insulating material such as a PID resin...") without glass fibers (Neither PID nor DAF film includes glass fibers.). 

	Regarding independent claim 8, Jo teaches a substrate structure, comprising:
	a dielectric layer 132, 125 (para [0064] - "a third encapsulant 132"; para [0065] - "adhesive member 125 such as a die attach film (DAF)") or 132, 151a (para [0064] - "a third encapsulant 132; para [0085] - "a third insulating layer 151b") including a first surface and a second surface opposite to the first surface;
	a semiconductor device 123 (para [0064] - "...a second through-hole 110H2, a third semiconductor chip 123 including an active surface with a third connection pad 123b disposed thereon...") in the dielectric layer 132, 125;

	a conductive via 162 (para [0064] - "a second connection via 162") extending in the passage 110H3 between the first surface and the second surface of the dielectric layer 132, 125 or 132, 151,
	wherein the patterned organic core layer includes glass fibers (para [0073] - "In this case, the insulating material may be...a resin in which the thermosetting resin or the 
	Regarding claim 9, Jo teaches the patterned organic core layer 110b that defines a cavity 110H2 (para [0064] - "...a second through-hole 110H2, a third semiconductor chip 123 including an active surface with a third connection pad 123b disposed thereon...") for accommodating the semiconductor device 123. 
	Regarding claim 11, Jo teaches the passage 110H3 that is defined by a wall of the patterned organic core layer 110b, and portions of the glass fibers are exposed from the wall, sealed in the dielectric layer 132, 125 or 132, 151 and spaced apart from the conductive via 162. 
	Regarding claim 12, Jo teaches the passage 110H3 that has a first diameter, and the conductive via 162 has a second diameter smaller than the first diameter. 
	Regarding claim 13, Jo teaches the dielectric layer 132, 125 (para [0064] - "a third encapsulant 132"; para [0083] - "The insulating material may be a photo imageable epoxy (PIE), PID, or the like."; para [0065] - "adhesive member 125 such as a die attach film (DAF)") or 132, 151a (para [0064] - "a third encapsulant 132; para [0085] - "a third insulating layer 151b"; para [0086] - "In this case, a photosensitive insulating material such as a PID resin...") without glass fibers (Neither PID nor DAF film includes glass fibers.).
	Regarding claim 14, Jo teaches additional passages 110H2, 110H2 (para [0064] - "...a second through-hole 110H2, a third semiconductor chip 123 including an active 
	Regarding claim 23, Jo teaches a seed layer 152a (para [0064] - "second redistribution layer 152a") disposed between the dielectric layer 132, 125 or 132, 151 and the conductive via 162. 
	Regarding claim 24, Jo teaches a conductive foil 152a (para [0064] - "second redistribution layer 152a") disposed on the dielectric layer 132, 125 or 132, 151 and electrically connected with the conductive via 162.
	Regarding claim 25, Jo teaches a substrate structure (viewing the fan-out semiconductor package 100A upside down), comprising:
	a carrier 110a (para [0064] - "a first core member 110a");
	a dielectric layer 132, 125 (para [0064] - "a third encapsulant 132"; para [0065] - "adhesive member 125 such as a die attach film (DAF)") or 132, 151a (para [0064] - "a third encapsulant 132; para [0085] - "a third insulating layer 151b") on the carrier 110a;
	a patterned organic core layer 110b (para [0064] - "a second core member 110b"; para [0105] - "The first to fourth core members 110a, 110b, 110c, and 110d may be formed of the same material."; para [0084] - "The second core member 110b may also include the core insulating layer 111 like the first core member 11a. A material of the core insulating layer 11 may be an insulating material. In this case, the insulating material may be a thermosetting resin such as an epoxy resin...") in the dielectric layer 132, 125 or 132, 151, the patterned organic core layer 110b defining a passage 110H3 (para [0084] - "a via through-hole 110H3") extending in the dielectric layer 132, 125 or 132, 151 towards the carrier 110a; and	

	wherein the dielectric layer 132, 125 or 132, 151 comprises a first dielectric layer 132 disposed on the carrier 110a and a second dielectric layer 125 or 151 disposed on the first dielectric layer 132; and
	wherein the patterned organic core layer 110b is embedded in the first dielectric layer 132 and the second dielectric layer 125 or 151,
	wherein the patterned organic core layer 110b defines a cavity 110H2 (para [0064] - "...a second through-hole 110H2, a third semiconductor chip 123 including an active surface with a third connection pad 123b disposed thereon...") for accommodating a semiconductor device 123,
	wherein an active surface (para [0064] - "a third semiconductor chip 123 including an active surface with a third connection pad 123b disposed thereon...") of the semiconductor device 123 that faces away from the carrier 133.
	Regarding claim 26, Jo teaches the cavity 110H2 that is spaced apart from the passage 110H3. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

In an alternate ground of rejection, claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jo and further in view of Pub. No. US 2018/0358290 A1 to Chen et al. ("Chen").
	Regarding claim 23, Jo does not disclose a seed layer disposed between the dielectric layer 132, 125 or 132, 151 and the conductive via 162. 
	However, Chen teaches forming a seed layer before forming pattern conductive layers 83 in order to allow for plating during the formation of the patterned conductive layers (para [0033]; see Fig. 3F). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the substrate structure of Jo by forming a seed layer taught by Chen on its conductive via 162, so as to allow for plating during the formation of the conductive via (Chen, para [0033]). 
	Regarding claim 24, Jo does not disclose a conductive foil disposed on the dielectric layer 132, 125 or 132, 151 and electrically connected with the conductive via 162. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the substrate structure of Jo by forming a seed layer in the shape of a conductive foil taught by Chen on its conductive via 162, so as to allow for plating during the formation of the conductive via (Chen, para [0033]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        20 March 2022